Title: To Alexander Hamilton from Nathan Rice, 24 April 1800
From: Rice, Nathan
To: Hamilton, Alexander



Sir
Oxford [Massachusetts] April 24 1800

Colonel Peck the Martial at Providence hath applyed to me for a guard to take charge of some French Prisoners there. I have also received an application from Major Jackson of the 2d Regiment of Arts. & Engineers at Fort Wolcott to relieve a detachment of his men doing that duty, intimating, as he had other duty for them, a doubt of the propriety of their doing such duty. As by a late general order all the officers & men of the twelve new regiments were directed to join their respective corps, and not having received any instructions to detach any men from this post, I doubted my autherity to comply with the request.
With the utmost consideration   I am Sir your Obt Servt

N: Rice L Colo.command 14 Reg.
General Hamilton

 